Citation Nr: 1510060	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1989 and from February 1990 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the videoconference hearing, the Veteran requested and was granted a 90-day abeyance period for the submission of additional evidence.  In December 2014 he submitted additional evidence with a waiver of RO initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's (STRs) show that in November 1984 he was seen for a scalp laceration and contusion, with complaints of head and neck pain.  Cervical spine X-rays the following month were interpreted as unremarkable.  In January 1988 the Veteran reported neck stiffness in connection with evaluation for a virus.  The STRs are silent for a diagnosis of a cervical spine disability.

On private consultation in January 2009, the Veteran reported having problems with his neck since an injury in service, and that it became worse following his lumbar  laminectomy in June 2008.  On June 2009 VA examination, C6-7 left sided herniated nucleus pulposus (HNP) was diagnosed.  The examiner noted that there was no evidence of a cervical injury in service; and no evidence of an injury resulting in a C6-7 HNP, which occurred within the past 2 years (based on the Veteran's history) and was unrelated to a scalp laceration 25 years ago.  The examiner explained that dizziness and head pain do not relate to a C 6-7 lesion, and that nerves that innervate the scalp and head exit above the C-3 level, well above the C 6-7 HNP site.  
In January 2014 a VA medical provider opined that the Veteran's cervical spine disorder was less likely than not related to an injury in service.  The provider explained that the Veteran has a C6-7 central disc protrusion with spinal canal stenosis; that his STRs show he had 2 mild concussions and had a 1.5 cm laceration to the top of his head in November 1984, when physical examination showed a supple neck, and good reflexes and cervical spine x-rays were negative; and that the injuries shown were not severe enough to cause trauma to the C6-7 disc.  The examiner indicated that the likely etiology for the cervical spine disorder is age-related changes.  

The Board finds the medical evidence in the record leaves unanswered some medical questions that must be resolved for a proper adjudication of the instant claim, particularly with respect to a secondary service connection theory of entitlement (although the VA opinions offered likewise do not adequately acknowledge the Veteran's lay reports of having neck complaints since an injury in service).  Further medical guidance is needed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment the Veteran has received for cervical spine disability since July 2011.  He should be asked to identify any private providers and to submit releases for VA to secure complete private records of such evaluations and treatment.  The AOJ should obtain complete clinical records of all such treatment from the providers identified (and specifically secure updated records of all evaluations and treatment he has received from VA) .

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his cervical spine disability.  The Veteran's record must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) the Veteran's each cervical spine disability entity found. 

(b) Identify the likely etiology for each cervical spine disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability 

(i) Is related directly to an injury in service?   (The rationale for the response should include discussion of the Veteran's report that he has had cervical complaints ever since an injury in service.)

(ii) Was caused or aggravated by the Veteran's service-connected head/scalp laceration disability?  

(iii) Was caused or aggravated by the Veteran's service-connected low back disability.  (The response should include discussion regarding whether factors related to the low back disability such as weakness, guarding, gait of posture alterations, etc. would be expected to impact on development or increase in severity of the cervical spine disability diagnosed.)

(c) If a cervical spine disability diagnosed is determined to not be related directly to an injury in service and not have been caused or aggravated by a service connected disability, identify (with rationale included) the etiology for the disability considered more likely.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

